


Exhibit 10.30

 

AVALONBAY COMMUNITIES, INC.
RESTRICTED STOCK AGREEMENT

 

Pursuant to the terms of the AvalonBay Communities, Inc. Amended and Restated
1994 Stock Incentive Plan (as amended from time to time, the “Plan”), in
consideration for services rendered and to be rendered to AvalonBay
Communities, Inc. (the “Company”), in order to advance the interests of the
Company and its stockholders and effect the intended purposes of the Plan, and
for other good and valuable consideration, which the Company has determined to
be equal to the fair market value of the Shares, as defined below, the Company
is issuing to the Director named below contemporaneously herewith the Shares,
upon the terms and conditions set forth herein and in the Restricted Stock
Agreement Terms (the “Terms”) which are attached hereto and incorporated herein
in their entirety. Capitalized terms used but not defined herein shall have the
respective meanings ascribed thereto in the Terms.

 

 

Director:

«First_Name» «Last_Name»

 

Award Date:

«Grant_Date»

 

Number of Shares Granted (“Shares”):

«No_SharesUnits_Granted»

 

Vesting Schedule: Subject to the provisions of the Terms, the Director’s
ownership interest in the Shares shall vest, and the status of the Shares as
Unvested Stock and all Restrictions with respect to the Shares shall terminate,
in accordance with the following schedule of events:

 

 

Vesting Event

 

Shares Vested

 

Award Date

 

20

%

First Anniversary of Award Date

 

40

%

Second Anniversary of Award Date

 

60

%

Third Anniversary of Award Date

 

80

%

Fourth Anniversary of Award Date

 

100

%

Termination of the Director’s service as a director by vote of the Company’s
stockholders for any reason other than Cause

 

100

%

Failure by the Board of Directors or any authorized committee thereof to
nominate the Director for re-election for any reason other than for Cause

 

100

%

Failure of the Company’s stockholders to re-elect the Director

 

100

%

Death or Disability of the Director

 

100

%

The Director’s Retirement (as defined in the Plan)

 

100

%

If earlier than any of the above events, a Change of Control

 

100

%

 

Additional Terms/Acknowledgements: The undersigned Director acknowledges receipt
of, and understands and agrees to, this Restricted Stock Agreement, including,
without limitation, the Terms. The Director further acknowledges that as of the
Award Date, this Restricted Stock Agreement, including, without limitation, the
Terms, sets forth the entire understanding between the Director and the Company
regarding the stock grant described herein and supersedes all prior oral and
written agreements on that subject.

 

AVALONBAY COMMUNITIES, INC.

 

DIRECTOR:

 

 

 

By:

 

 

 

Signature

 

Signature

Title:

 

 

Name (Print):

«First Name» «Last Name»

Date:

 

 

Date:

 

 

ATTACHMENT: Restricted Stock Agreement Terms

 

1

--------------------------------------------------------------------------------


 

AVALONBAY COMMUNITIES, INC.

RESTRICTED STOCK AGREEMENT TERMS

ARTICLE I

DEFINITIONS

 

The following terms used below in this Agreement shall have the meaning
specified below unless the context clearly indicates to the contrary.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Restricted Stock Agreement and in the Plan.

 

Section 1.1 — Cause

 

“Cause” means and shall be limited to (a) an affirmative vote of the holders of
at least 75 percent of the shares entitled to vote at a meeting of stockholders
called for the purpose, resolving that the Director should be removed from
office or (b) a vote of the Board of Directors, the Nominating Committee, if
any, or any other authorized committee of the Board of Directors resolving that
the Director should not be nominated for re-election as a director, in either
case, as a result of (i) conviction of a felony, (ii) declaration of unsound
mind by order of a court, (iii) gross dereliction of duty, (iv) commission of
any act involving moral turpitude or (v) commission of an act that constitutes
intentional misconduct or a knowing violation of law if such action in either
event results in both an improper substantial personal benefit to such Director
and a material injury to the Company.

 

Section 1.2 — Common Stock

 

“Common Stock” shall mean the common stock of the Company, $.01 par value.

 

Section 1.3 — Restrictions

 

“Restrictions” shall mean the restrictions set forth in Article III of this
Agreement.

 

Section 1.4 — Secretary

 

“Secretary” shall mean the secretary of the Company.

 

Section 1.5 — Unvested Stock

 

“Unvested Stock” shall mean the Shares issued under this Agreement for as long
as such shares are subject to the Restrictions (as hereinafter defined) imposed
by this Agreement, without regard to whether the issuance to and/or resale by
the Director has been registered under the Securities Act of 1933, as amended.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

ISSUANCE OF STOCK

 

Section 2.1 — Unvested Stock

 

Any shares of Common Stock granted on the Award Date pursuant to this Agreement
shall be considered Unvested Stock for purposes of this Agreement and shall be
subject to the Restrictions until such time or times and except to the extent
that the Director’s ownership interest in Shares vests in accordance with the
Vesting Schedule set forth on the first page of this Agreement.

 

Section 2.2 — Escrow

 

The Secretary or such other escrow holder as the Company may from time to time
appoint shall retain physical custody of the certificates representing Unvested
Stock, including shares of Unvested Stock issued pursuant to Section 3.5, until
all of the Restrictions expire or shall have been removed; provided, however,
that in no event shall the Director retain physical custody of any certificates
representing Unvested Stock issued to the Director.

 

Section 2.3 — Rights as Stockholder

 

From and after the Award Date, the Director shall have all the rights of a
stockholder with respect to the Shares, subject to the Restrictions herein
(including the provisions of Article IV), including the right to vote the Shares
and to receive all dividends or other distributions paid or made with respect to
the Shares unless and to the extent that the Director’s interest in Unvested
Stock shall have terminated and the Unvested Stock reverts to the Company as
provided in Section 3.1 of this Agreement.

 

ARTICLE III

RESTRICTIONS

 

Section 3.1 — Reversion of Unvested Stock

 

Except as provided in Section 2.3 and this Section 3.1 and the Vesting Schedule
set forth on the first page of this Agreement, it is expressly understood and
agreed that the Unvested Stock is and at all times shall be the property of the
Company for as long as and to the extent that the Shares are Unvested Stock
pursuant to Section 2.1. Except as provided in clauses (a) through (e) of this
sentence or in the following paragraph, any interest of the Director in Shares
that are Unvested Stock shall immediately terminate and all rights with respect
to the Unvested Stock shall immediately revert to and unconditionally be the
property of the Company if the Director’s service as a director of the Company
terminates for any reason, unless such termination of service results from
(a) death of the Director, (b) Disability of the Director, (c) removal of the
Director from office by vote of the Company’s stockholders for any reason other
than for Cause, (d) failure by the Board of Directors or any authorized
committee thereof to nominate the Director for re-election for any reason other
than for Cause or (e) failure of the Company’s stockholders to re-elect the
Director.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of the preceding paragraph, in the event that any
Unvested Stock reverts to the Company, the Director shall be entitled to retain
any cash dividends paid on the Unvested Stock before the date of such event.

 

Section 3.2 — Unvested Stock Not Transferable

 

No Unvested Stock or any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Director or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law or judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 3.2 shall not
prevent transfers by will or by applicable laws of descent and distribution. Any
Unvested Stock registered in the name of any person, trust, or other nominee
shall for all purposes hereunder be deemed to be held of record by the Director
and shall be subject to all of the terms and conditions of this Agreement,
including but not limited to the Restrictions and the provisions of Article III
of this Agreement.

 

Section 3.3 — Legend

 

Certificates representing shares of Unvested Stock issued pursuant to this
Agreement shall, until all Restrictions lapse and new certificates are issued
pursuant to Section 3.4, bear the following legend:

 

4

--------------------------------------------------------------------------------


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF THAT
CERTAIN RESTRICTED STOCK AGREEMENT BY AND BETWEEN THE HOLDER OF THE SECURITIES
AND AVALON BAY COMMUNITIES, INC. (THE “COMPANY”), INCLUDING CERTAIN VESTING
REQUIREMENTS, AND ARE THE PROPERTY OF, AND MAY BE SUBJECT TO FORFEITURE TO, THE
COMPANY. PRIOR TO VESTING OF OWNERSHIP IN THE SECURITIES, THEY MAY NOT BE,
DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES. COPIES OF THE
ABOVE REFERENCED AGREEMENT ARE ON FILE AT AND MAY BE OBTAINED ON REQUEST AND
WITHOUT CHARGE FROM THE OFFICES OF THE COMPANY AT 2900 EISENHOWER AVENUE, SUITE
300, ALEXANDRIA, VA 22314.”

 

Section 3.4 — Lapse of Restrictions

 

Upon the vesting of some or all of the Unvested Stock as provided in the Vesting
Schedule set forth on the first page of this Agreement, and subject to the
conditions to issuance set forth in Article IV, the Company shall cause new
certificates to be issued with respect to such vested Shares and delivered to
the Director or his legal representative, free from the legend provided for in
Section 3.3.

 

Section 3.5 — Restrictions on New Shares

 

In the event that the outstanding shares of the Company’s Common Stock are
changed into or exchanged for a different number or kind of shares or other
securities of the Company, or a stock split-up or stock dividend, such new,
additional or different shares or securities which are held or received by the
Director in his capacity as a holder of Unvested Stock shall be considered to be
Unvested Stock and shall be subject to all of the terms and conditions of this
Agreement, including but not limited to the Restrictions.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 — Conditions to Issuance of Stock Certificates

 

The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:

 

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed; and

 

5

--------------------------------------------------------------------------------


 

(b) The completion of any registration or other qualification of such shares
under any state or Federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Company shall deem necessary or advisable; and

(c) The obtaining of any approval or other clearance from any state or Federal
governmental agency which the Company shall, in its absolute discretion,
determine to be necessary or advisable.

 

Section 4.2 — Administration

 

The Committee shall have the power to interpret the Plan, this Agreement and all
other documents relating to Unvested Stock and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Committee in good faith
shall be final and binding upon the Director, the Company and all other
interested person. No member of the Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or Unvested Stock and all members of the Committee shall be fully protected
by the Company in respect to any such action, determination or interpretation.
The Board shall have no right to exercise any of the rights or duties of the
Committee under the Plan and this Agreement.

 

Section 4.3 — Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Director shall be addressed to him at the address maintained in the
Company’s records. By a notice given pursuant to this Section 4.3, either party
may hereafter designate a different address for notices to be given to it or
him. Any notice which is required to be given to the Director shall, if the
Director is then deceased, be given to the Director’s personal representative if
such representative has previously informed the Company of his status and
address by written notice under this Section 4.3. Any notice shall have been
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

6

--------------------------------------------------------------------------------


 

Section 4.4 — Titles

 

Titles and captions are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

Section 4.5 — Amendment

 

This Agreement may be amended only by a writing executed by the parties hereto
which specifically states that it is amending this Agreement.

 

Section 4.6 — Governing Law

 

The laws of the State of Maryland shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

Section 4.7 — Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

Section 4.8 — No Special Rights

 

This Agreement does not, and shall not be interpreted to, create any right on
the part of the Director to nomination, election or continued service as a
director of the Company or any subsidiary or affiliate thereof, nor to any
continued compensation, prerequisites or other current or future benefits or
other incidents of such service nor shall it interfere with or restrict in any
way any right or power, which is hereby expressly reserved, to remove or not to
renominate the Director at any time for any reason whatsoever, with or without
cause.

 

[End of Text]

 

7

--------------------------------------------------------------------------------
